


MERCURY GENERAL CORPORATION
2015 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
Mercury General Corporation, a California corporation (the “Company”), pursuant
to its 2015 Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), an award of restricted stock units (“Restricted
Stock Units” or “RSUs”) with respect to the number of shares of the Company’s
common stock, without par value (the “Shares”). This award for Restricted Stock
Units (this “RSU Award”) is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.
Participant:
 
Grant Date:
 
Total Number of RSUs:
 
Distribution Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable as they vest pursuant to the Vesting Schedule in accordance with
Section 2.1(c) of the Restricted Stock Unit Agreement.
Vesting Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the RSU Award shall
vest in accordance with the provisions of Exhibit B to this Grant Notice,
provided that Participant shall not have had a Termination of Service prior to
the applicable vesting date(s).
 
 

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Participant has reviewed the Restricted Stock Unit Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant has been provided with a copy or electronic access to a copy
of the prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Restricted Stock
Unit Agreement.
Participant understands and agrees that this Award does not alter the at-will
nature of his or her employment relationship with the Company and is not a
promise of continued employment for the vesting period of the Award or any
portion of it.
The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.
MERCURY GENERAL CORPORATION
 
PARTICIPANT
By:
 
 
By:
 
Print Name:
 
 
Print
 
Title:
 
 
Name:
 





--------------------------------------------------------------------------------




EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, the Company has granted to Participant the right
to receive the number of RSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL


1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    Incorporation of Terms of Plan. The RSU Award is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK UNITS


2.1    Award of Restricted Stock Units.
(a)    Award. In consideration of Participant’s past and/or continued employment
with or service to the Company or any Subsidiary and for other good and valuable
consideration, the Company hereby grants to Participant the right to receive the
number of RSUs set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this Agreement, the Grant Notice and the Plan. Prior to
actual issuance of any Shares, the RSUs and the RSU Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
(b)    Vesting. The RSUs subject to the RSU Award shall vest in accordance with
the Vesting Schedule set forth on Exhibit B to the Grant Notice. Unless and
until the RSUs have vested in accordance with the vesting schedule set forth in
the Grant Notice, Participant will have no right to any distribution with
respect to such RSUs. In the event of Participant’s Termination of Service prior
to the vesting of all of the RSUs, any unvested RSUs will terminate
automatically without any further action by the Company and be forfeited without
further notice and at no cost to the Company.
(c)    Distribution.
(i)    Shares of Common Stock shall be distributed to Participant (or in the
event of Participant’s death, to his or her estate) with respect to such
Participant’s vested RSUs within thirty (30) days following the vesting date of
the RSUs as specified in the Vesting Schedule set forth in the Grant Notice,
subject to the terms and provisions of the Plan and this Agreement.
(ii)    Unless otherwise determined by the Administrator, all distributions
shall be made by the Company in the form of whole shares of Common Stock. In
lieu of any fractional share of Common Stock, the Company shall make a cash
payment to Participant equal to the Fair Market Value of such fractional share
on the date the RSUs are settled pursuant to this Section 2.1. Notwithstanding
anything to the contrary in this Agreement, the Administrator may, in its sole
discretion, elect to settle any vested RSUs in cash. The cash amount

A-1

--------------------------------------------------------------------------------




to be paid by the Company upon distribution of any vested RSUs shall be equal to
(A) the number of vested RSUs with respect to which Participant is entitled to a
distribution multiplied by (B) the Fair Market Value per share of the Common
Stock on the applicable distribution date.
(iii)    Neither the time nor form of distribution of Common Stock with respect
to the RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.
2.2    Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):
(a)    The Company and its Subsidiaries have the authority to deduct or
withhold, or to require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the Employee’s portion of any FICA obligation) required
by Applicable Law to be withheld with respect to any taxable event arising from
the vesting of the RSUs or the receipt of the Shares upon settlement of the
RSUs. The Company and its Subsidiaries may withhold, or may permit Participant
to satisfy, the tax withholding obligation in one or more of the forms specified
below:


(i)     by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;


(ii)     by the deduction of such amount from cash payable on settlement of the
RSUs, if applicable, or other compensation payable to Participant;


(iii)     by requesting that the Company withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;


(iv)     by tendering vested shares of Common Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or


(v)     in any combination of the foregoing.


(b)     In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.2(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 2.2(a)(ii) or Section 2.2(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing Shares
issuable with respect to the RSUs to Participant or his legal representative
unless and until Participant or his legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the grant of the RSUs, the distribution of the Shares issuable with respect
thereto, or any other taxable event related to the RSUs, provided that no
payment shall be delayed under this Section 2.2(b) if such delay will result in
the imposition of taxes or penalties under Section 409A of the Code.


(c)    In the event Participant’s tax withholding obligation will be satisfied
under Section 2.2(a)(iii) above, then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those Shares issuable to
Participant upon settlement of the RSUs as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy Participant’s tax
withholding obligation. Participant’s acceptance of this RSU Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions

A-2

--------------------------------------------------------------------------------




described above, including the transactions described in the previous sentence,
as applicable. Any Shares to be sold at the Company’s direction through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises (i.e., the date Common Stock is delivered) or as soon thereafter as
practicable. The Shares may be sold as part of a block trade with other
participants of the Plan in which all participants receive an average price.
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Participant’s tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as practicable.
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy Participant’s tax withholding
obligation. The Company may refuse to issue any Shares in settlement of the RSU
Award to Participant until the foregoing tax withholding obligations are
satisfied.
2.3    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions:
(a)     the admission of the Shares to listing on all stock exchanges on which
such Shares are then listed;
(b)     the completion of any registration or other qualification of the Shares
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable;
(c)     the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
(d)    the lapse of any such reasonable period of time following the date the
RSUs vest as the Administrator may from time to time establish for reasons of
administrative convenience, subject to Section 409A of the Code and the Treasury
Regulations and other guidance issued thereunder; and
(e)     the receipt by the Company of full payment of any applicable withholding
tax in any manner permitted under Section 2.2 above.
2.4    Forfeiture and Claw-Back Provisions. Participant hereby agrees that the
Administrator may provide that the Award shall terminate and any unvested RSUs
shall be forfeited, if the Participant at any time prior to the vesting of the
Award engages in any activity which is inimical, contrary or harmful to the
interests of the Company, as determined by the Administrator, including, without
limitation, any violation of any written Company policy, or the Participant’s
employment is terminated for Cause. In addition, Participant hereby acknowledges
and agrees that the Award is subject to the provisions of Section 11.5 of the
Plan.
ARTICLE III.
OTHER PROVISIONS


3.1    Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Administrator will be personally liable for any action,
determination or interpretation made with respect to the Plan, the Grant Notice
or this Agreement.
3.2    RSU Award and Interests Not Transferable. This RSU Award and the rights
and privileges conferred hereby, including the RSUs awarded hereunder, shall not
be liable for the debts, contracts or engagements

A-3

--------------------------------------------------------------------------------




of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
3.3    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) shall have been issued and recorded on the books and records of the
Company or its transfer agents or registrars, and delivered to Participant
(including through electronic delivery to a brokerage account). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such issuance, recordation and delivery, except as provided in
Article 13 of the Plan. After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company, including
with respect to the right to vote the Shares and the right to receive any cash
or share dividends or other distributions paid to or made with respect to the
Shares.
3.4    Adjustments. Participant acknowledges that the RSU Award, including the
vesting of the RSU Award and the number of Shares subject to the RSU Award, is
subject to adjustment in the discretion of the Administrator upon the occurrence
of certain events as provided in this Agreement and Article 13 of the Plan.
3.5    Not a Contract of Employment or other Service Relationship. Nothing in
this Agreement or in the Plan shall confer upon Participant any right to
continue to serve as an employee or other service provider of the Company or any
of its affiliates. Participant understands and agrees that this Award does not
alter the at-will nature of his or her employment relationship with the Company
and is not a promise of continued employment for the vesting period of the Award
or any portion of it.
3.6    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are granted
and may be settled, only in such a manner as to conform to Applicable Law. To
the extent permitted by Applicable Law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.
3.7    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.
3.8    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant's last address
reflected on the Company's records. By a notice given pursuant to this Section
3.8, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
(if to Participant) or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

A-4

--------------------------------------------------------------------------------




3.10    Section 409A.
(a)    Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to comply with the requirements of Section 409A.
(b)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the RSUs hereunder shall be distributed to Participant no
later than the later of: (i) the fifteenth (15th) day of the third month
following Participant’s first taxable year in which such RSUs are no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day
of the third month following first taxable year of the Company in which such
RSUs are no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A and any Treasury Regulations and other guidance
issued thereunder.
(c)    For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment
that Participant may be eligible to receive under this Agreement shall be
treated as a separate and distinct payment.
3.11    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.
3.12    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.13    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
3.14    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the RSUs, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.15    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
3.16    Limitation on Participant's Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company

A-5

--------------------------------------------------------------------------------




with respect to amounts credited and benefits payable, if any, with respect to
the RSUs, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor.
3.17    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
3.11 Paperless Administration. By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.





A-6